Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 11-13 and 18-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10-14 and 18 of copending Application No. 17628739 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose the polyarylene sulfide copolymer with the same Tg [clm 10] and Tm [clm 11], arylene sulfide unit Mn [clm 12], repeating unit structure as claim 12 [clm 13], and linking group as claim 13 [clm 14] and makes up a composition [clm 10] and molded article thereof [clm 18].  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11-15 and 18-22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Takekoshi 424 (US 4769424 A).
Takekoshi 424 discloses polyimide copolymer of polyarylene sulfide [abstract] and discloses Example 3 with a Tg of 108C and Tm of 267C [col 9 lines 49-51] wherein the copolymer is made from 3.9366 grams of polyphenylene sulfide having 0.8464 m equiv of amino end groups [col 9 lines 38-41] which is a polyphenylene sulfide with Mn of 9302 g/mol (i.e. 0.9366 g /0.8464 meq of amino = 0.215 g/meq amino = 0.1075 g/ mmol of polyphenylene sulfide = 0.000108 mol/g of polyphenylene sulfide = 9302 g polyphenylene sulfide / mol). The amino terminated polyphenylene sulfide is reacted with a bisphenol A dianhydride [col 9 line 42] which reads on the structure b’ of claim 14 and structure b of claim 12 [col 10 structure]. The reactants are mixed and heated [col 9 lines 38-47]. The composition is useful for making injection molded articles [col 5 lines 22-27]. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takekoshi 424 (US 4769424 A).
Takeoshi 424 discloses the arylene sulfide prepolymer with the amino group and the aromatic compound corresponding to the claimed compound (B) with the acid anhydride, i.e. the same groups as claim 16 but on the opposite compounds. 
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takekoshi 424 (US 4769424 A) in view of Takekoshi 216 (US 4716216 A).
Takekoshi 424 does not disclose the reaction in a solventless process. 
Takekoshi 216 discloses the same reaction of diamine oligo phenylene sulfides with aromatic dianhydrides to prepare a polyimide [abstract]. Takekoshi 216 teaches that the solution polymerization and melt polymerization (solventless) are functionally equivalent [col 5 lines 41-49].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the solventless reaction of the claims in the composition of Takekoshi 424 because Takekoshi 216 teaches that a solventless polymerization and the solution polymerization of Takekoshi 424 are functionally equivalent and it is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose, see MPEP § 2144.06; In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).








Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766